Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into this 16th day of
May, 2007 (the “Effective Date”), by and between Far East Energy (Bermuda) Ltd.,
a Bermuda exempted limited liability company (the “Company”) and a wholly-owned
subsidiary of Far East Energy Corporation, a Nevada corporation (the “Parent”),
and Don Duttlinger (“Employee”).

WHEREAS, the Company desires to retain Employee as an employee of the Company to
serve as President and Country Manager of the Company, with Employee’s location
to be in the People’s Republic of China (the “PRC”); and

WHEREAS, the Company is desirous of employing Employee pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Employee
is desirous of entering the employ of the Company pursuant to such terms and
conditions and for such consideration.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Employee hereby agree as follows:

1. Term. The term of employment under this Agreement shall commence and this
Agreement shall commence on the Effective Date and shall continue for a period
ending on the second anniversary of the Effective Date, unless sooner terminated
in accordance with the terms hereof (the “Term”). This Agreement shall be
extended automatically on the same terms and conditions for a period of one year
following the end of the Term unless either party provides notice of termination
in accordance with Section 9(d) and the other terms and conditions of this
Agreement.

2. Employment; Duties. During the period of Employee’s employment by the
Company, Employee shall serve as President and Country Manager of the Company
and shall have such duties, responsibilities and authority as shall be
consistent with that position. Subject to the supervision of the Company’s Board
of Directors (the “Board”), Employee shall report directly and solely to the
Company’s Chairman. Unless otherwise specified, all references to the term
“Board” hereunder shall mean the Board of the Company. All references to the
term “Compensation Committee” shall mean the Compensation Committee of the Board
of Directors of Parent.

3. Compensation.

(a) During the period of Employee’s employment by the Company, Employee shall
receive an annual base salary of U.S.$160,000 (the “Base Salary”) payable in
equal semi-monthly installments. In addition to the Base Salary, subject to the
terms and conditions of this Agreement, during the period of Employee’s
employment by the Company, Employee (i) will receive an annual bonus equal to
U.S.$80,000 so long as Employee’s location of



--------------------------------------------------------------------------------

employment hereunder is the PRC (the “International Service Bonus”) and
(ii) will be eligible to receive a discretionary performance bonus in an amount
to be determined by the Compensation Committee (or the Board of Directors of
Parent, if the Parent does not have a Compensation Committee) (the discretionary
performance bonus, together with the International Service Bonus, the “Bonus”).
The International Service Bonus shall be payable in equal semi-monthly
installments over the Contract Year (as defined below) commencing on the date of
this Agreement and over each Contract Year occurring thereafter; provided that
at the time of each such semi-monthly payment Employee is an employee of the
Company hereunder and his location of employment with the Company is in the PRC.
No International Service Bonus shall be required under this Agreement or shall
be deemed to have been accrued hereunder for any period occurring after the date
of termination of this Agreement whether or not the Contract Year relating to
such International Service Bonus shall have begun. The Compensation Committee
(or the Board of Directors of Parent, if the Parent does not have a Compensation
Committee) shall review the Base Salary, Bonus, and other compensation of
Employee based upon performance and other factors deemed appropriate by the
Compensation Committee (or the Board of Directors of Parent, if the Parent does
not have a Compensation Committee) and make such increases, supplemental bonus
payments, or other incentive awards as it deems fit in its discretion.
Notwithstanding the foregoing, in no event will the Base Salary be less than an
annual rate of U.S.$160,000. In addition to the Base Salary, the Bonus and other
compensation described in this Section 3, to the extent permitted by applicable
law, the Company shall pay the entire premium for health insurance and one half
of the premium for dental insurance for the Employee and the Employee’s family.
For purposes of this Agreement, the term “Contract Year” shall mean the
twelve-month period commencing on the Effective Date and ending on the first
anniversary of the Effective Date and each twelve-month period occurring during
the period of Employee’s employment by the Company thereafter.

(b) During the period of Employee’s employment by the Company hereunder, so long
as the Employee’s location of employment hereunder is in the PRC, Employee shall
be entitled to receive:

(i) reimbursement for three round trip coach class tickets for airfare for
Employee and Employee’s family living in the PRC between the PRC and any city
having reasonably equivalent airfare to a flight from the PRC to Houston, Texas,
U.S. for three visits each Contract Year during the period of Employee’s
employment by the Company for an amount which equals the total cost of the
airfare consistent with Company policy; provided that Employee agrees to
cooperate with the Company to minimize the costs of airfare under this
Section 3(b) by purchasing tickets for air travel in an amount of time in
advance of such air travel sufficient to receive reduced airfare under
applicable airline policies; and

(ii) the use of an automobile provided by the Company and the use of a driver
for such automobile provided by the Company.

(c) The Company and Employee agree that Employee’s Base Salary, Bonus, if any,
and all other amounts (other than amounts under Section 4 hereof or attributable
to the



--------------------------------------------------------------------------------

Option (as defined below) and any other equity awards or compensation granted to
Employee) that are treated as compensation for U.S. federal income tax purposes
to the extent paid or reimbursed by the Company (“Covered Amounts”) are eligible
for tax equalization considering the United States (the “U.S.”) as the
Employee’s “stay-at-home” base. The Company will deduct from the Employee’s pay
an amount corresponding to the U.S. federal income tax, as well as U.S. Social
Security tax, that he would have paid had he lived and worked in the State of
Texas of the U.S. (“retained hypothetical tax”) on all Covered Amounts other
than amounts under Sections 3(b) and 4 of this Agreement. The retained
hypothetical tax deducted from the Employee’s pay will not reflect any U.S.
federal income tax or state income tax he would have incurred, jointly or
severally, on a “stay-at-home” basis on any personal income (including, but not
limited to, dividends, interest, rents, capital gains and royalties) or
compensation income that is not part of the Covered Amounts specified above
(including, but not limited to, compensation earned by the Employee from other
sources or any tax liability incurred due to a violation of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended (the “Code”)). During the term of
this Agreement, the Company and the Employee agree that the Company will pay the
cost of the Employee’s tax return preparation for both host and home country
taxes. After the Employee’s tax returns are prepared, the Employee’s
hypothetical tax will be recomputed to reflect the actual facts and final
Covered Amounts (excluding amounts under Sections 3(b) and 4 of this Agreement)
for the year (“final hypothetical tax”), and the difference between the retained
hypothetical tax and the final hypothetical tax will be settled promptly
thereafter by payment from the Employee to the Company, if the final
hypothetical tax exceeds the retained hypothetical tax, or vice-versa, as the
case may be. However, all such payments shall be made no later than
December 31st of the second calendar year beginning after the calendar year in
which the Employee’s U.S. federal income tax return is required to be filed
(including extensions) for the year in which the payment relates. The Company
assumes full liability for the actual U.S. federal and foreign individual income
tax and social contribution taxes on Covered Amounts during the Employee’s
international assignment (excluding any tax liability incurred due to a
violation of Section 409A of the Code), whereas the Employee’s ultimate tax
burden on Covered Amounts will be the final hypothetical tax. The Employee shall
also be responsible for all actual U.S. and foreign income taxes and social
contribution taxes on all income which is not included in the definition of
Covered Amounts, including, but not limited to, any income from the Option and
other equity compensation and personal investment income or any tax liability
resulting from a violation of Section 409A of the Code. The tax equalization
plan, as set forth in this Section 3(c), will apply to all years during which
the Employee is on an international assignment on behalf of the Company and an
additional subsequent period based on the carryover limit of foreign taxes for
purposes of the foreign tax credit calculation under the Code. The Employee will
be responsible and liable for the submission of host and home country tax
returns. For purposes of the Company’s tax reimbursement policy, the Employee
agrees to personally provide the Company with a copy of his completed tax
returns applicable to the years of his international assignment. The Company and
Employee agree to consider, in good faith, proposals that the other may have
with regard to the implementation of the tax equalization described in this
Section 3(c), or another approach to minimize the global tax burden of the
Employee and the Company as a result of the payments and compensation provided
under this Agreement.

 



--------------------------------------------------------------------------------

(d) Subject to this Section 3(d), the Company shall pay all or a portion of the
Base Salary, any Bonus, amounts due under Section 4 of this Agreement and any
other amounts due under this Agreement in United States dollars (“U.S.$”). Such
payments may be made in Chinese Yuan with the consent of the Employee. In the
event such payments shall be made in Chinese Yuan, such payments shall be
converted into Chinese Yuan denominations based on the exchange rate between the
United States dollars and the Chinese Yuan in effect as of the close of the last
business day before the day the payment is due, in each case as the Company
shall reasonably determine.

4. Relocation Costs; Housing Allowance; Education Expense.

(a) The Company shall pay the reasonable costs and expenses incurred by Employee
relating to Employee’s relocation from Houston, Texas, U.S. to the PRC in an
amount not to exceed U.S.$10,000.

(b) The Company agrees to pay a housing cost allowance of up to U.S.$80,000 (the
“Housing Allowance”) during each Contract Year for actual costs incurred by
Employee for housing costs in the PRC, which shall be paid to Employee monthly
during each Contract Year. Such housing cost allowance shall be paid, at the
option of the Company, to Employee or the landlord of Employee’s residence.

5. Vacation. During the period of Employee’s employment by the Company, the
Employee shall be entitled to receive six weeks of non-vested vacation with pay
and the ten holidays established by the Company during each Contract Year.

6. Education Expense. The Company shall pay the reasonable costs and expenses
incurred by Employee relating to the education of the Employee’s children in the
PRC in an amount not to exceed U.S.$40,000 each Contract Year.

7. Expense Reimbursement. Employee shall be reimbursed by the Company in
accordance with the Company’s business travel and expenditure policy for all
reasonable out-of-pocket disbursements incurred by Employee in connection with
the performance of his services under this Agreement, including but not limited
to expenses incurred under Section 3(b), Section 4(a) and travel expenses for
business purposes. Such reimbursement shall be made by the Company as soon as
reasonably practical following the Company’s receipt of a reimbursement request
by the Employee in accordance with the Company’s business travel and expenditure
policy.

8. Option Grant. Upon the date of this Agreement, the Parent agrees to grant
Employee an option, in accordance with the Parent’s 2005 Stock Incentive Plan
(the “2005 Plan”), to acquire 300,000 shares of the common stock of the Parent
at an exercise price per share equal to the Fair Market Value (as defined in the
2005 Plan) of the common stock on the date of grant (the “Option”). The Option
shall have a term of ten years and shall vest in four equal annual installments,
with the first installment vesting on the date of grant and with the subsequent
installments vesting on the next three succeeding anniversaries of the date of
grant. During the period of Employee’s employment by the Company, Employee shall
be



--------------------------------------------------------------------------------

eligible to receive additional option grants subject to and in accordance with
the 2005 Plan, or any successor equity compensation plan of the Parent, as
determined in the discretion of the Compensation Committee (or the Board of
Directors of Parent, if the Parent does not have a Compensation Committee).

9. Termination and Payments Upon Termination.

(a) Employee or the Company may terminate this Agreement for any reason or for
no reason at all by providing the other party with notice of termination as
provided in Section 9(d). The Company shall pay Employee his Base Salary and all
other amounts, in each such case, actually earned, accrued or owing as of the
date of termination but not yet paid to Employee under Section 3 through the
date of termination; provided that if the Employee is terminated by the Company
without Cause (as defined below) at a date on or after 120 days after the
Effective Date, then, in addition to the payments described in this
Section 8(a), the Company shall pay Employee a lump sum payment in an amount
equal to fifty percent (50%) of Employee’s annual Base Salary in the year in
which he is terminated. The payment of the lump sum amount under this
Section 8(a) shall be made on the earlier of the date ending on the expiration
of thirty days following the earlier of the date of termination of Employee’s
employment or the death of the Employee; provided that notwithstanding the
foregoing, to the extent any payment under this Section 8(a) is “nonqualified
deferred compensation” and/or the Employee is considered a “key employee” of the
Company within the meaning of Section 409A of the Code and the Treasury
Regulations promulgated thereunder, then such payment shall be made on the date
ending on the expiration of sixth month following the earlier of the date of
termination of Employee’s employment or the Employee’s death.

(b) Unless otherwise provided in any equity award agreement between the Parent
and the Employee, the 2005 Plan or any other plan relating to an equity award
granted by the Parent to the Employee, within 90 days following Employee’s
termination of employment, Employee shall be entitled to exercise all options
granted to him to the extent such options are vested and exercisable at the time
of such termination pursuant to this Agreement or otherwise and all such options
not exercised within such 90 day period shall be forfeited. All options that are
not vested and exercisable pursuant to this Agreement or otherwise as of the
date of Employee’s termination of employment shall be forfeited.

(c) For purposes of this Agreement, “Cause” shall mean (i) Employee’s gross and
willful misappropriation or theft of the Parent’s, the Company’s or their
respective subsidiary’s funds or property, (ii) Employee’s commission of any
fraud, misappropriation, embezzlement or similar act, whether or not a
punishable criminal offense, or Employee’s conviction of or entering of a plea
of nolo contendere to a charge of any felony or crime involving dishonesty or
moral turpitude, (iii) Employee’s engagement in any conduct that is injurious to
the Parent, the Company or their respective subsidiaries, (iv) Employee’s
material breach of this Agreement or failure to perform any of his material
duties owed to the Parent, the Company or their respective subsidiaries, or
(v) Employee’s commission of any act involving willful malfeasance or gross
negligence or Employee’s failure to act involving material nonfeasance.

 



--------------------------------------------------------------------------------

(d) Any termination of this Agreement by the Company or by Employee shall be
communicated in writing to the other party before the date on which such
termination is proposed to take effect and, unless otherwise agreed to by the
Company and the Employee, shall be effective immediately upon such notice.

(e) From and after the termination of this Agreement by the Company or by the
Employee, the Employee agrees to do or cause to be done all other things and
acts, to execute, deliver, file and perform or cause to be executed, delivered,
filed and performed all other instruments, documents and certificates as may be
reasonably requested by the Company or are necessary, proper or advisable in
order to effect the removal, transition, substitution or modification of the
Employee as an officer, agent, affiliate, director, manager or authorized
representative of the Company or any other positions that the Employee holds
with the Parent, the Company or their respective subsidiaries.

10. Binding Agreement; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of Employee and the Company and their respective
heirs, legal representatives and permitted successors and assigns. If the
Company shall at any time be merged or consolidated into or with any other
entity, the provisions of this Agreement shall survive any such transaction and
shall be binding on and inure to the benefit and responsibility of the entity
resulting from such merger or consolidation (and this provision shall apply in
the event of any subsequent merger or consolidation), and the Company, upon the
occasion of the above-described transaction, shall include in the appropriate
agreements the obligation that the payments herein agreed to be paid to or for
the benefit of Employee, his beneficiaries or estate, shall be paid.

11. Dispute Resolution. Any controversy or claim arising with regard to this
Agreement shall be settled by expedited arbitration in accordance with the
provisions of the Texas Arbitration Act. The controversy or claim shall be
submitted to an arbitrator appointed by the presiding judge of the Harris
County, Texas Judicial District Court. The decision of the arbitrator shall be
final and binding upon the parties hereto and shall be delivered in writing
signed by the arbitrator to each of the parties hereto. Any appeal arising out
of the ruling of any arbitrator shall be determined in a court of competent
jurisdiction in Houston, Texas, or the federal court for Houston, Texas, and
each party waives any claim to have the matter heard in any other local, state,
or federal jurisdiction. The prevailing party in the arbitration proceeding or
in any appeal shall be entitled to recover attorney’s fees, court costs and all
related costs from the non-prevailing party.

12. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations and to the extent that any
performance is required following termination of this Agreement. Without
limiting the foregoing, Section 9 through 22 shall expressly survive the
termination of this Agreement.

13. Nonassignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by Employee, his beneficiaries, dependents or legal
representatives without the Company’s prior written consent; provided, however,
that nothing in this Section 13 shall



--------------------------------------------------------------------------------

preclude (a) Employee from designating a beneficiary to receive any benefit
payable hereunder upon his death, (b) the executors, administrators or other
legal representatives of Employee or his estate from assigning any rights
hereunder to the person or persons entitled thereto or (c) the Company from
assigning its rights and obligations under this Agreement to the Parent without
the consent of Employee.

14. Compliance with IRS 409A. It is the intent of this Agreement that no payment
to the Employee shall result in nonqualified deferred compensation within the
meaning of Section 409A of the Code and the Treasury Regulations promulgated
thereunder. However, in the event that all, or a portion, of the payments set
forth in this Agreement meet the definition of nonqualified deferred
compensation, the Company intends that such payments be made in a manner that
complies with Section 409A of the Code and any guidance issued thereunder. The
Company shall be entitled to take reasonable steps to fulfill this intent,
including, but not limited to, making any amendments to this Agreement as may be
necessary to comply with the provisions of Section 409A Code, in each case,
without the consent of the Employee. In addition, the following delays of
payment will not in and of themselves constitute a violation of the deferral or
distribution requirements of Section 409A of the Code so long as such delays are
based on the Company’s reasonable understanding that such payment would:

(a) limit the ability of the Company to take a deduction under Section 162(m) of
the Code; provided payment shall be made at the earliest date at which the
Company reasonably anticipates that the deduction of the payment amount will not
be limited by application of Section 162(m) of the Code or by the end of the
calendar year in which the Employee terminates employment;

(b) violate the term of a loan agreement, or other similar contact, to which the
Company is a party and such violation will cause material harm to the Company;
provided payment shall be made at the earliest date at which the Company
reasonably anticipates that making such payment will not cause such violation or
such violation will not cause material harm to the Company; or

(c) violate U.S. federal securities laws or other applicable laws; provided
payment shall be made at the earliest date at which the Company reasonable
anticipates making the payment will not cause such violation.

15. Amendments to this Agreement. Except for increases in the Base Salary, Bonus
and other compensation made as provided in Section 3 and amendments under
Section 14, this Agreement may not be modified or amended except by an
instrument in writing signed by the Employee and the Company. No increase in the
Base Salary, Bonus or other compensation made as provided in Section 3 will
operate as a cancellation or termination of this Agreement.

16. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 



--------------------------------------------------------------------------------

17. Severability. If, for any reason, any provision of this Agreement is held
invalid, illegal or unenforceable such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the full extent consistent with law, continue in full force and effect. In
addition, if any provision of this Agreement shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Agreement, shall, to the full extent consistent with law, continue in
full force and effect. If any provision or part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.

18. Notices. Any notice, request, or other communication required or permitted
pursuant to this Agreement shall be in writing and shall be deemed duly given
when received by the party to whom it shall be given or three days after being
mailed by certified, registered, or express mail, postage prepaid, addressed as
follows:

If to Company:

Far East Energy (Bermuda), Ltd.

c/o Far East Energy Corporation

363 North Sam Houston Parkway East

Suite 380

Houston, Texas 77060

Attention: Chairman of Compensation Committee

If to Employee:

Don Duttlinger

827 Plainwood Drive

Houston, Texas 77079

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

19. Headings. The headings of sections are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.

20. Governing Law. This Agreement has been executed and delivered in the State
of Texas, and its validity, interpretation, performance and enforcement shall be
governed by the laws of Texas, without giving effect to any principles of
conflicts of law.

 



--------------------------------------------------------------------------------

21. Withholding. All amounts paid pursuant to this Agreement shall be subject to
withholding for taxes (federal, state, local or otherwise) to the extent
required by applicable law.

22. Counterparts. This Agreement may be executed in counterparts, each of which,
when taken together, shall constitute one original Agreement.

23. No Conflicts. Each of the Company and Employee represents and warrants to
the other party that neither the execution, delivery and performance by the such
person of this Agreement will conflict or be inconsistent with or result in any
breach of any of the terms, covenants, conditions or provisions of, any
agreement to which such person is a party or which it or he may be subject.

[Remainder of page intentionally left blank. Signature page follows.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer and
directors to execute and attest to this Agreement, and Employee has placed his
signature hereon, dated this 16th day of May 2007.

 

COMPANY: FAR EAST ENERGY (BERMUDA), LTD.

By:

  /s/ Michael R. McElwrath

Name:

  Michael R. McElwrath

Title:

  President and Chief Executive Officer EMPLOYEE:

By:

  /s/ Don Duttlinger   Don Duttlinger